IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


SANTONIO JACKSON,

             Appellant,

v.                                                     Case No. 5D15-4499

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 29, 2016

3.801 Appeal from the Circuit Court for
Marion County,
Willard Pope, Judge.

Santonio Jackson, Crestview, pro se.

No Appearance for Appellee.

PER CURIAM.

      Santonio Jackson appeals the summary denial of his Florida Rule of Criminal

Procedure 3.801 motion for correction of jail credit. We reverse and remand this case

with directions to the post-conviction court to either conduct an evidentiary hearing or

attach to its final order the portion of the record that conclusively refutes Appellant's

claims.

      REVERSED AND REMANDED.


COHEN, BERGER, and EDWARDS, JJ., concur.